429 F.2d 542
Lawrence Doyle CONKLIN, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 29712 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Aug. 3, 1970.

Lawrence D. Conklin, pro se.
Earl Faircloth, atty. Gen., Michael J. Minerva, Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the petition of a Florida state convict seeking the return of certain personal property allegdly confiscated by prison officials.  We affirm.1


2
Appellant alleged in his petition that on September 3, 1968, when he was transferred into the maximum security unit of Raiford prison, he was required to turn over his personal property to prison officials.  He states that the property, which included several law books and other legal materials, was never returned to him, fatally impairing his preparation in appealing another case.


3
Appellant has made these same contentions in a prior petition, complaining that the same materials were taken from him.  The district court denied relief in that prior action on March 6, 1969 and this Court denied leave to appeal in forma pauperis (Misc.  No. 1383, order filed June 11, 1969).


4
Appellant has alleged no new facts in his petition which would warrant renewed consideration of his case.  The judgment below is affirmed.


5
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526, Part I